Title: Notes on Correspondence regarding U.S. Armed Forces, [ca. 5 January 1814]
From: Madison, James
To: 


        
          [ca. 5 January 1814]
          Genl W. to Secy of War Decr. 24
        
        Enemy wd. most readily agree to suspension of hostilities.
        Occupancy of Fr. Mills, as anticipated, embarrassd. the Enemy, to weaken these upper posts
        With 3 posts, he forms a cordon of 64 ms. vs 150 ms. of Enemy
        In abt. a month will bid defiance to Eny. from Chataguay to St. Johns
        Spirits of troops who are gettg well invincible, notwithstandg Evils
        
          1. bread scanty & bad, owing to Secys instruction to Mr. Anderson of Decr. 2d, interfering with his requisitions
          
          2. Medicines & hospital Stores deficient & bad
          3. want of pay
          4 do. of Winter Cloathg, blankets Flan: Shirts, Great Coats Socks, Caps & mittens.
        
        delusive promises to protect his rear, referring to his correspondence wth. Chauncy on 4th. of Novr
        Want of Genl officers—does not mean to abandon his Command private official. Decr. 26.
        Enemy lookg to next campn. on Ontario—64 long 24. at Montreal to be carried up by contract, proposes to intercept them, if Winter Cloathg. &c. had in season.
        Several office[r]s will raise rifle men & have them under arms by 1st. of march, wants immediate answer on this subject.
        Recruiting service prospers usng. 18 M. Men—but money wanted
        Orders to Apothy. contrary to rules of W. Dept
        Instruction to contractor gives him great advantage, in discretionary deposits
        Complains of Harrison’s enterg & leavg. district 9: his leaving Niagara cause of mischief there, as foreseen.
        Col. Smith (Sackets H.) offers 400. to which he will add 400, for 4 Corners
        Complains of separating men from their Horses
        Deprecates interfering orders from Dept of War.
        Majr. W.S. Talmadge, (Sec of M.C.) recommended by Jacob Lewis & Col. Fenwick to command a Regt. to be raised. He wishes Capt Jos. Delafield to be 2d. in command & to be under command of Col: Hawkins. It is suppposed that this arrangement wd. promote recruiting in Connecticut.
        Mr. Hening urges danger to Norfolk & Richd. and that provision be made for supplying at once militia called into service, thro’ an officer stationed in virginia.
        Speaker of H. of D. Va. presses an arrangt. in favr: of Brigr. Chamberlayne to command at Norfolk. Quer: if not so under Genl. Parker.
      